Citation Nr: 0501242	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-13 980	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for anemia, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a compensable evaluation for stress 
fractures of the left and right anterior tibias.

3.  Entitlement to a compensable evaluation for right 
patellofemoral chondromalacia.

4.  Entitlement to a compensable evaluation for scoliosis and 
low back strain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Although the veteran requested a personal hearing in 
correspondence received in May 2003, she later requested that 
the scheduled hearing be cancelled in correspondence received 
in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record clearly indicates that the veteran was 
awarded vocational rehabilitation training from VA.  However, 
there are no vocational rehabilitation training records in 
the claims file.  Likewise, the veteran has repeatedly 
indicated that she gets ongoing treatment for her service-
connected disability at the VA outpatient clinic in 
Greenville, South Carolina.  The most recent VA treatment 
records associated with the claims file are dated in March 
2004.  As these records may be pertinent to her claim for 
increased disability and are within the control of VA, they 
should be obtained and associated with the claims files.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In her VA Form 9, received in April 2003, the veteran states 
that she was rushed to the emergency room (presumably for 
treatment of her service-connected anemia) sometime after her 
March 2003 VA compensation examination.  VA has not requested 
that she provide the pertinent medical records or 
authorization for VA to obtain the records.  Moreover, a July 
2003 private treatment record indicates that she was to have 
a cardiology consultation.  Finally, the May 2004 VA examiner 
notes that the veteran underwent a D&C in January 2004.  
These treatment records may be relevant to the claim and 
there is no evidence that any attempt has been made to 
associate them with the claims file.  

VA and private treatment records, dated in January 2002 to 
March 2004, indicate hemoglobin values of:  6.6 and 7.2 in 
January 2002; 8.1 and 7.0 in March 2003; 7.9 in July 2003; 
6.8 in September 2003 and 7.9 in May 2004.  Additionally, the 
veteran has periodically complained of shortness of breath, 
lightheadedness, weakness, dizziness, and syncopes that she 
associates with her service-connected anemia.  However, a 
January 2004 VA treatment record shows no history of 
headaches, dyspnea, syncopes, vertigo or weakness.  A July 
2003 private treatment record also indicates that she was to 
have a cardiology consultation.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
does not contain sufficient medical evidence for VA to make a 
decision.  The record reflects that, while the veteran was 
afforded VA hematology examinations in March 2003 and May 
2004, there is no evidence that the examiners reviewed the 
veteran's records, including all the above-mentioned 
hemoglobin values, or addressed her pertinent complaints.  
Thus, the veteran should be provided with another VA 
hematology examination.

In June 2004, the veteran filed a notice of disagreement with 
the April rating decision's denial of increased evaluations 
for stress fractures of the left and right tibias, right 
patellofemoral chondromalacia, and scoliosis and low back 
strain.  The veteran has not been furnished a statement of 
the case that addressed these issues.  Therefore, the Board 
is required to remand these issues to the RO for issuance of 
a proper statement of the case.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

To ensure full compliance with the laws and regulations 
governing the due process requirements, the case is REMANDED 
to the RO for the following actions:


1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated her 
for her anemia and associated 
disabilities.  After the veteran has 
signed the appropriate releases, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured, to include 
Spartanburg Health Center.  Any records 
received should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  
All records for treatment in the VA 
outpatient clinic, in Greensville, South 
Carolina, dated from March 2004 to the 
present should also be obtained.  .

2.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.

3.  The veteran should be afforded a 
special hematology examination by VA in 
order to determine the veteran's current 
hemoglobin level.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail, to include findings 
for weakness, fatigability, headaches, 
lightheadedness, shortness of breath, 
dyspnea, tachycardia, cardiomegaly and 
syncope.  The examiner must indicate in 
his/her report whether the current 
hematological study shows hemoglobin of 
8gm/100ml or less, or 7gm/100ml or less.  
All indicated studies should be 
performed, and all clinical 
manifestations should be reported in 
detail.  Any opinions or conclusions 
expressed should be supported by a 
complete rationale.

4.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issues of 
entitlement to increased evaluations for 
stress fractures of the left and right 
anterior tibias, right patellofemoral 
chondromalacia and for scoliosis and low 
back strain.  The RO should return these 
issues to the Board only if the veteran 
files a timely substantive appeal.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains adverse 
to the veteran, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




